Citation Nr: 0828046	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-32 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for chronic obstructive pulmonary disease 
(COPD), to include as due to asbestos exposure, has been 
received.  

2.  Whether new and material evidence to reopen a claim for 
service connection for a heart murmur has been received.  

3.  Entitlement to service connection for a heart murmur.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs




ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to February 
1963, with subsequent service in the Air Force Reserves.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2006 rating decision in which the RO found that 
new and material evidence had not been submitted sufficient 
to reopen claims for service connection for COPD, previously 
claimed as lung condition, and a heart murmur.  In June 2006, 
the veteran filed a notice of disagreement (NOD).  In a 
September 2006 statement of the case (SOC) the RO reopened 
the claims, and denied service connection on the merits, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2006. 

In his October 2006 substantive appeal, the veteran requested 
a hearing before a Decision Review Officer (DRO) at the RO.  
In a March 2007 statement, the veteran indicated that he 
wished to cancel his formal hearing with the DRO, and, 
instead, agreed to an informal conference.  The report of his 
March 2007 informal conference is of record.    

As indicated above, the RO reopened the claims for service 
connection for COPD and a heart murmur and addressed the 
claims on the merits.  However, regardless of the RO's 
actions, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 (West 2002) to address the question of whether 
new and material evidence has been received to reopen the 
claims for service connection.  That matter goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims on a de novo basis.  See Barnett v. 
Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board 
must first decide whether new and material evidence to reopen 
the claims has been received-and, in view of the Board's 
favorable decision on the request to reopen the claim for 
service connection for a heart murmur-the Board has 
characterized the matters on appeal as set forth on the title 
page.  

In so doing, the Board has also considered the recent 
decision of the United States Court of Appeal for the Federal 
Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 
(Fed. Cir. 2008).  In that decision, the Federal Circuit held 
that a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  In this case, as will be discussed below, the veteran 
was previously denied service connection for COPD and a heart 
murmur in a September 2003 rating decision.  At the time of 
that rating decision, there was medical evidence of both COPD 
and a heart murmur.  As these diagnoses were of record at the 
time of the previous rating decision, the diagnoses of COPD 
and a heart murmur since that denial cannot constitute 
different diagnosed diseases or injuries.  As such, new and 
material evidence is required to reopen the claims for 
service connection for COPD and a heart murmur.  

The Board's decision on the request to reopen claims for 
service connection for COPD, and for a heart murmur is set 
forth below.  The claim for  service connection for a heart 
murmur, on the merits, is addressed in the remand following 
the order; that matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  In a September 2003 rating decision, the RO denied the 
veteran's claims for service connection for a lung condition 
and for a heart murmur; although notified of the denial in a 
September 2003 letter, the veteran did not initiate an 
appeal.  

3.  Regarding the claim for service connection for COPD, no 
new evidence associated with the claims file since the 
September 2003 rating decision, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection, or raises a reasonable possibility of 
substantiating that claim.

4.  Regarding the claim for service connection for a heart 
murmur, evidence associated with the claims file since the 
September 2003 rating decision is not cumulative and 
redundant of evidence of record at the time of the prior 
denial, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2003 denial of service connection for a 
lung condition and for a heart murmur is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  As evidence received regarding the claim for service 
connection for COPD, to include as due to asbestos exposure, 
since the RO's September 2003 denial is not new and material, 
the criteria for reopening the claim for service connection 
for COPD, to include as due to asbestos exposure, are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  As evidence received since the RO's September 2003 denial  
that is pertinent  to the claim for service connection for a 
heart murmur, is new and material, the criteria for reopening 
the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 
 
VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to claims to reopen, the claimant 
must be  notified of both the criteria to reopen a claim for 
service connection and to establish the underlying claim 
therefor.  Kent v. Nicholson, 20 Vet. App. 1 (2006).
 
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Given the Board's favorable disposition of the request to 
reopen the claim for service connection for a heart murmur, 
the Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have 
been accomplished.  

As regards the request to reopen the claim for service 
connection for COPD, the Board notes that, in this appeal, in 
an April 2006 pre-rating letter, the RO provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate his request to reopen the claim for 
service connection for a lung condition due to exposure to 
asbestos, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The April 2006 letter specifically 
informed the appellant to submit any evidence in his 
possession pertinent to the claim on appeal, consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect.  This letter also provided the veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  
 
The April 2006 letter also informed the veteran that his 
claim for service connection for COPD, claimed as lung 
condition due to asbestos exposure, had been previously 
denied in the September 2003 rating decision and that new and 
material evidence would be required to reopen the claim.  The 
letter explained what constitutes new and material evidence, 
and informed him of the type of evidence needed to establish 
each element of the underlying claim for service connection.  
The letter specifically stated that the claim for COPD was 
previously denied because, although the VA treatment records 
reflected a diagnosis of COPD, diseases known to be 
associated with exposure to asbestos are asbestosis, pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, and cancers of the lung, GI tract, 
larynx and pharynx.  Therefore, the veteran was advised to 
submit evidence relating to this fact.  The notice regarding 
the diseases associated with asbestos exposure, coupled with 
the notice regarding the information and evidence necessary 
to substantiate the veteran's underlying claim for service 
connection, went to the bases for the previous denial.  The 
May 2006 RO rating decision reflects the initial adjudication 
of the claim after issuance of the April 2006 letter.  Hence, 
the April 2006 letter meets the content of notice and timing 
of notice requirements.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the request to reopen the claim for service 
connection for COPD.  Pertinent objective evidence associated 
with the claims file consists of the veteran's service 
medical records, service personnel records, post-service VA 
medical records and private medical records, and the report 
of a July 2007 VA examination.  Also of record and considered 
in connection with the claim is the report of the March 2007 
informal DRO conference, as well as various statements 
provided by the veteran, and by his representative, on his 
behalf.  The Board also finds that no further RO action on 
this claim, prior to appellate consideration, is required.

As will be discussed below, the request to reopen the claim 
for service connection for COPD is being denied because no 
new and material evidence has been submitted, specifically, 
there is no evidence indicating that the veteran has COPD or 
any other current lung condition related to asbestos 
exposure, or otherwise associated with service.  Records of 
VA treatment from July 2006 to April 2007 reflect that the 
veteran was treated at the Dorn VA Medical Center (VAMC) 
following treatment at the Kershaw County Medical Center in 
November 2006 and April 2007.  While records of treatment 
from May 1995 to September 2005 from the Kershaw County 
Medical Center have been associated with the claims file, VA 
treatment records reflect that more recent records of 
treatment from this facility may be  available.  However, the 
records of VA treatment reflect that the veteran was provided 
follow-up treatment in November 2006 after being treated for 
pneumonia and congestive heart failure, and in April 2007 
after being treated for COPD exacerbation.  As evidence of 
current COPD was of record at the time of the September 2003 
rating decision, a record of treatment for COPD exacerbation 
would only be cumulative and redundant of evidence previously 
of record, and could not constitute new and material evidence 
to reopen the claim.  Thus, a remand to obtain these records 
would impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the veteran, and is, 
thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
56 (1991).

The Board also notes that an attempt has been made to obtain 
pertinent records from the Social Security Administration 
(SSA), however, in a June 2006 response, SSA indicated that 
the veteran's medical records could not be sent, as his 
folder had been destroyed.  As such, no further action in 
this regard is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the request to reopen the claim 
for service connection for COPD, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)  
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petitions to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Regarding the request to reopen the claim for service 
connection for COPD, the Board notes that there is no 
specific statutory or regulatory guidance with regard to 
claims for service connection for asbestos-related diseases.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA's Adjudication Procedure Manual, M21-MR, Part 
IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 
29, 2006).  Also, an opinion by VA's Office of General 
Counsel discussed the development of asbestos claims.  See 
VAOPGCPREC 4-00.  VA must analyze the veteran's claim of 
entitlement to service connection for asbestos-related 
disease under these administrative protocols using the 
following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
 
The Adjudication Manual contains guidelines for the 
development of asbestos exposure cases.  They indicate that 
inhalation of asbestos fibers can result in fibrosis and 
tumors, and produce pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of the pleura and peritoneum, and 
cancer of the lung, gastrointestinal tract, larynx, pharynx 
and urogenital system (except the prostate), with the most 
common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).  The Adjudication Manual also 
acknowledges that high exposure to asbestos and a high 
prevalence of disease have been noted in the manufacture and 
servicing of friction products, such as clutch facings and 
brake linings.  Also noted is that the latent period varies 
from 10 to 45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease). 
 
The Adjudication Manual provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
post-service evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  See also VAOPGCPREC 4- 
2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures). 
 
The Board also points out that the pertinent parts of the 
Manual guidelines on service connection in asbestos-related 
cases are not substantive rules, and that there is no 
presumption that a veteran was exposed to asbestos in 
service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); 
VAOPGCPREC 4-2000. 

Regarding the request to reopen the claim for service 
connection for a heart murmur, the Board notes that 
congenital or developmental abnormalities are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9.  
However, VA's General Counsel has held, that service 
connection may be granted for diseases of congenital, 
developmental or familial origin if the evidence as a whole 
shows that the manifestations of the disease in service 
constituted "aggravation" of the disease within the meaning 
of applicable VA regulations.  The VA General Counsel also 
has held that a congenital defect can be subject to 
superimposed disease or injury, and if superimposed disease 
or injury occurs during military service, service-connection 
may be warranted for the resultant disability.  VAOPGCPREC 
82-90 (July 18, 1990); 38 C.F.R. § 3.303(c).  

As noted above, in the September 2003 rating decision, the RO 
denied service connection for COPD, as there was no evidence 
of exposure to asbestos in service, and no clinical diagnosis 
of any condition recognized by VA as associated with asbestos 
exposure; and denied service connection for a heart murmur, 
finding that this was a congenital or developmental defect 
which was not subject to service connection.   

The pertinent evidence of record at the time of the September 
2003 rating decision included the veteran's service personnel 
records and Form DD214, which reflect that his Military 
Occupational Specialty (MOS) was aircraft mechanic.  

The veteran's service medical records reflect that, on 
enlistment examination in March 1958, he was noted to have a 
grade II precardial systolic murmur, NCD.  On separation 
examination in December 1962, chest X-ray revealed an old 
healed process.  The impression on examination in January 
1963 was localized fibrosis following a pneumonitis of recent 
onset.  The service medical records also note that the 
veteran had been smoking one pack of cigarettes per day since 
age 16 or 17.  An October 1963 service medical record from 
the veteran's Reserve service includes findings of a grade 
III murmur and old adhesive pleuritis.  The diagnoses were 
heart disease, congenital, and old adhesive pleuritis.  

In his original claim for service connection, filed in June 
2003, the veteran indicated that he had a lung problem caused 
by asbestos exposure as an aircraft mechanic in service.  
Records of VA treatment from April 2002 to May 2003, 
considered in the September 2003 rating decision, include 
findings of systolic murmur and COPD, and note that the 
veteran was oxygen dependent.  

In a June 2003 letter, the RO asked the veteran to provide 
information regarding the diagnosis of the disease caused by 
asbestos, indicate where, when, and how he was exposed to 
asbestos, other things that might cause cancer (cigarettes, 
chemicals, etc.) that he was exposed to while in and after 
service, and the type of work he did before and since 
service.  In response, the veteran submitted service 
personnel records reflecting that he was discharged from the 
Air Force Reserve due to physical disability.  

Although notified of the RO's September 2003 denial in a 
letter in September 2003, the veteran did not initiate an 
appeal; hence, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  The veteran sought to reopen his previously denied 
claim in March 2006.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
September 2003 rating decision, which denied service 
connection for COPD and a heart murmur.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

A.  COPD

Regarding the clam for service connection for COPD, in his 
March 2006 request to reopen, the veteran reported that he 
was exposed to asbestos in service changing brake shoes on 
airplanes.  In October 2006, the veteran submitted copies of 
service medical records and service personnel records which 
were previously considered in the September 2003 rating 
decision.  

Pertinent medical evidence added to the claims file since 
September 2003 includes records of VA treatment from April 
2005 to April 2007, and records of private treatment from May 
1995 to September 2005, which, although reflecting findings 
of current COPD, do not include any etiological opinions 
indicating that this condition is related to service, to 
include claimed asbestos exposure.  

The veteran was afforded a VA examination in July 2007.  The 
examiner reviewed the claims file and noted that a December 
1962 chest X-ray revealed radiating densities and a January 
1963 chest X-ray revealed localized pulmonary fibrosis 
following pneumonitis.  The veteran described current 
shortness of breath with exertion, and stated that he was 
currently on continuous oxygen therapy.  He denied any 
episodes of incapacitation, secondary to a respiratory 
condition, in the previous year.  Pulmonary function testing 
was performed, and the examiner noted that spirometry 
suggested severe obstructive ventilatory defect, and forced 
vital capacity (FVC) reduced suggested restrictive defect.  
The diagnosis was COPD.  

The examiner opined that the veteran's COPD was less likely 
than not related to the abnormal chest X-rays from 1962 and 
1963.  The rationale for this opinion was that the veteran 
was a one to three pack per day smoker for more than 60 
years.  

At the time of the September 2003 rating decision, there was 
evidence of current COPD, but there was no medical evidence 
indicating that the veteran's COPD was related to his claimed 
asbestos exposure, or was otherwise related to service.  By 
comparison, while the medical evidence associated with the 
claims file since the September 2003 rating decision confirms 
that the veteran has current COPD, none of this evidence 
includes an opinion that the veteran's current COPD is 
related to service, to include claimed asbestos exposure.  
Rather, the July 2007 VA examiner specifically opined that 
the veteran's COPD was less likely than not related to his 
abnormal chest X-rays in service, and, instead, suggested 
that the veteran's condition is related to his history of 
smoking for over 60 years.  Parenthetically, the Board notes 
that the law precludes service connection for disease or 
disability resulting from the use of tobacco products for all 
claims filed after June 9, 1998.  38 U.S.C.A. § 1103(a).  

The only other evidence associated with the claims file since 
the prior denial consists of the veteran's and his 
representative's assertions that his current lung condition 
is related to service.  However, the Board emphasizes that, 
as laypersons without the appropriate medical training or 
expertise, neither the veteran nor his representative is 
competent to render a probative opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Accordingly, where, as here, 
the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Significantly, in this case, 
there simply is no objective evidence to support the lay 
assertions.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for COPD has not been received.  As such, the 
requirements for reopening the claim are not met, and the 
September 2003 denial of the claim remains final.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim for service connection for COPD, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  

B.  Heart Murmur

Regarding the claim for service connection for a heart 
murmur, pertinent medical evidence added to the claims file 
since September 2003 includes records of VA treatment from 
April 2005 to April 2007, and records of private treatment 
from May 1995 to September 2005, which include findings of a 
systolic heart murmur.  

On VA examination in July 2007, the examiner acknowledged 
review of the claims file and noted that in 1958, the veteran 
was diagnosed as having a probable functional murmur, with no 
previous history, and was referred to cardiology, where his 
heart murmur was graded as a 2/6 systolic murmur.  In October 
1963, the veteran's heart murmur was graded as a holosystolic 
murmur, 3/6, and was labeled as an intraventricular septal 
defect.  On examination, the heart had regular rate and 
rhythm, with a holosystolic murmur heard throughout the 
precordium, graded 3/6.  The pertinent diagnosis was 
holosystolic murmur.  The examiner opined that the veteran's 
heart murmur was at least as likely as not aggravated by his 
active military service.  The rationale for this opinion was 
that the veteran's murmur worsened during active military 
service, as it was initially diagnosed as a 2/6 systolic 
murmur in 1958, and was graded as a 3/6 systolic murmur in 
1963.  In a July 2007 addendum, the examiner added that there 
was nothing new to add to her previous opinion, but that the 
cardiac impairment which was aggravated during active 
military service was the veteran's heart murmur, which 
worsened from a grade 2/6 to a grade 3/6.  

At the time of the September 2003 rating decision, there was 
no medical opinion evidence that the veteran's heart murmur 
was aggravated by service.  Competent medical evidence 
associated with the claims file since September 2003 includes 
the opinion of the July 2007 VA examiner, that the veteran's 
heart murmur was aggravated during service.  

The Board finds that this evidence is "new" in that it was 
not before agency adjudicators at the time of the September 
2003 denial of the claim for service connection, and is not 
duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that it indicates 
that the veteran's heart murmur was aggravated in service.  
This opinion, therefore, raises a reasonable possibility of 
substantiating the veteran's claim for service connection.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection a 
heart murmur are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.




ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for COPD, 
to include as due to asbestos exposure, is denied.  

As new and material evidence to reopen the claim for service 
connection for a heart murmur has been received, to this 
limited extent, the appeal is granted.


REMAND

The Board finds that further RO action on the reopened claim 
for service connection for a heart murmur is warranted.  

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical 
examination or obtain a medical opinion if the record 
including lay or medical evidence contains competent evidence 
of a disability that may be associated with an event, injury, 
or disease that occurred in service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c)(4). 

As indicated above, the veteran's service medical records 
reflect a diagnosis of a grade II precardial systolic murmur 
on entrance examination in March 1958.  During treatment in 
October 1963, the physician indicated that the veteran had a 
grade III murmur, and diagnosed heart disease, congenital. 

The July 2007 examiner opined that the veteran's heart murmur 
was at least as likely as not aggravated by his active 
military service.  As noted above, the RO initially denied 
the veteran's claim for service connection for heart murmur 
in the September 2003 rating decision on the basis that this 
is a congenital or developmental defect.  

As noted above, service connection is not available for 
congenital or developmental abnormalities, however, VA's 
General Counsel has held, that service connection may be 
granted for diseases of congenital, developmental or familial 
origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of 
applicable VA regulations.  Additionally, according to the VA 
General Counsel's opinion, a congenital defect can be subject 
to superimposed disease or injury, and if superimposed 
disease or injury occurs during military service, service-
connection may be warranted for the resultant disability.  
VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. § 3.303(c).  

While the July 2007 examiner opined that the veteran's heart 
murmur was at least as likely as not aggravated by his active 
military service, the examiner did not indicate whether the 
veteran's heart murmur is a disease or defect.  The issue of 
whether the heart murmur is a congenital disease or defect is 
called into question by the service medical records.  In this 
regard, the October 1963 record of treatment, diagnosed heart 
disease, congenital.  While the summary of defects and 
diagnoses indicated that the veteran had heart disease, 
congenital, the same physician described the grade III harsh 
systolic murmur as a probable intraventricular septal defect.  
As the General Counsel's opinion sets forth different 
standards for service connection in regard to congenital 
diseases and defects (specifically, whether a congenital 
disease was aggravated in service, and whether a congenital 
defect was subject to in-service superimposed disease or 
injury which resulted in disability), the Board finds that a 
medical opinion regarding this question would be helpful in 
resolving the reopened claim for service connection.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As such, the RO should obtain a supplemental medical opinion 
from the July 2007 VA examiner, if available.  In rendering 
the supplemental opinion, the examiner should specifically 
clarify whether the veteran's heart murmur is a congenital 
disease or defect.  If the examiner opines that the veteran's 
heart murmur is a congenital disease, she should provide an 
opinion as to whether it was aggravated in service, 
specifically considering whether manifestations of the 
disease in service constituted aggravation.  If the examiner 
opines that the veteran's heart murmur is a congenital 
defect, she should provide an opinion as to whether it was 
subject to superimposed in-service disease or injury which 
resulted in disability.   
   
The RO should arrange for the veteran to undergo VA 
examination only if the July 2007 VA examiner is not 
available, or the designated examiner is unable to provide 
the requested opinion without examining the veteran. 
 
The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, shall result in 
denial of the reopened claim for service connection for a 
heart murmur.  See 38 C.F.R. § 3.655(b).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to obtaining a supplemental opinion, or arranging for 
the veteran to undergo further examination, the RO should 
obtain and associate with the claims file all outstanding VA 
medical records.  The claims file currently includes records 
of VA treatment from the Dorn VAMC, dated from April 2002 to 
April 2007.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Dorn VAMC, since 
April 2007, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should obtain all records of 
evaluation and/or treatment for the 
veteran's heart murmur from the Dorn 
VAMC, since April 2007.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claim for service 
connection for a heart murmur. 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period. 
 
3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file. If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should forward the claims file to the 
examiner that examined the veteran in 
July 2007, if available.  

The examiner should provide an opinion as 
to whether the veteran's heart murmur is 
a congenital disease or defect.  

If the examiner opines that the veteran's 
heart murmur is a congenital disease, he 
or she should provide an opinion as to 
whether it at least as likely not (i.e., 
there is a 50 percent or greater 
probability) that the disease was 
aggravated (permanently worsened) in or 
as a result of service, specifically 
considering whether manifestations of the 
disease in service constituted 
aggravation.  

If the examiner opines that the veteran's 
heart murmur is a congenital defect, he 
or she should provide an opinion as to 
whether it at least as likely not (i.e., 
there is a 50 percent or greater 
probability) that the defect was 
aggravated by superimposed in-service 
disease or injury, resulting in 
disability 

The examiner should set forth all 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

If further examination of the veteran is 
deemed necessary, the RO should arrange 
for the veteran to undergo examination, 
by a physician, to obtain the above-noted 
opinion.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal.  If the veteran fails, without 
good cause, to report to any scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 






of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


